The jurors for the United States of America in the Territory of Michigan on their Oath present That Timothy Holton late of the Town of Detroit Commonly Called the City of Detroit in the District of Detroit and Territory of Michigan retailer of Spiritous liquors, on the sixteenth day of October one thousand Eight hundred fourteen about the hour of Eleven oclock in the night of the same day with force and arms, at the town aforesaid in the district aforesaid and Territory aforesaid, the dwelling house of Robert Piatt and Jacob Fowler under the firm of Jacob Fowler and Company, there situate feloniously and burglariously did break and Enter three and three quarters brown cloth, two yards blue cloth, one and a half yards yellow mersailles, thirty seven Cotten pockett hankerchiefs, one and a half yards striped nankeen, twenty one and three quarters yards black sarse-nette ten and a half yards dark Calicoe three yards dark calicos, of the goods and chattels of the aforesaid Robert Piatt and Jacob Fowler, under the firm of Jacob Fowler and company as aforesaid, in the sd dwelling house then and there being found, then and there feloniously and burglariously did steal take and carry away, against the peace and dignity of the United States of America and of the Territory of Michigan.
*504And the Jurors aforesaid upon their oath aforesaid do further present that Timothy Holton late of the Town aforesaid in the district aforesaid and Territory aforesaid retailer of spirits as aforesaid on the sixteenth day of October one thousand Eight hundred fourteen with force and arms at the town aforesaid in the district aforesaid and Territory aforesaid three and three quarters brown cloth of the value of forty shillings, two yards blue cloth of the value of twenty shillings, one and a half yards yellow mersailles of the value of ten shillings thirty seven cotten pockett hankerchiefs, one and a half yards striped nankeen twenty one and three quarter yards black sarsa-nette ten and a half yards dark calicoe of the goods and chattels of Jacob Fowler and Robert Piatt under the firm of Jacob Fowler and company the store of them the sd Jacob Fowler and Robert Piatt under the firm aforesaid then and there being found feloniously did steal take and carry away against the Peace and dignity of the United States of America and of the Territory of Michigan Chas Larned
Atty Gen1 M Terry

[In the handwriting of Charles LarnedJ